Citation Nr: 1014702	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-34 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an initial disability rating higher than 10 
percent for patello-femoral syndrome of the right knee.

3.  Entitlement to an initial disability rating higher than 10 
percent for a scar at the left clavicle.

4.  Entitlement to an initial compensable disability rating for 
headaches.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran's DD-214 shows that he served on active duty from 
December 1989 to September 2003.  Other evidence reported 
active service beginning from February 1982 and ending in 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded this matter in August 2008 for the purpose 
of rescheduling a Travel Board hearing for the Veteran, after 
he had canceled a hearing scheduled in May 2008 that he was 
unable to attend.  The Veteran did not appear at a hearing held 
in December 2008, after receiving notice of this hearing in 
October 2008, and has given no reason for such nonattendance.  
Thus his request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims entitlement to service connection for a skin 
rash.  He alleges that the rash comes and goes all over his 
chest and the top part of his body.  He states that he buys 
over the counter products to stop the itching.  He also alleges 
that his service connected disabilities of the right knee, 
headaches and keloid scar of the left clavicle are more severe 
than currently evaluated.

Regarding the service connection claim, a review of the 
evidence suggests that complete service treatment records do 
not appear to be associated with the claims folder.  As noted 
above, the Veteran's DD-214 reflects that he served from 
December 1989 to September 2003, with 7 years, 9 months and 16 
days of prior active service, with other evidence suggesting 
that this prior service began in February 1982.  
Currently the evidence contains service treatment records from 
1995 to his retirement from active service in September 2003, 
and records of immunizations dating back to 1992.  There are 
also dental treatment records going back to 1982.  However, 
there are no service treatment records or examination reports 
for his service prior to the mid 1990s.  He is noted to have 
active service dating back to February 1982.  Of note the Board 
observes that the folder containing the currently available 
service treatment and dental records had previously been in 
another Veteran's claims folder.  

Because such records could prove pertinent to his service 
connection claim, and because they are in the VA's constructive 
possession, it is incumbent upon the VA to attempt to obtain 
complete service treatment records.  Moreover the Veteran 
should be provided an opportunity to submit medical evidence of 
a current rash condition, as the evidence currently of record 
fails to show such a condition.

As to the increased rating issues, the Board notes that the RO 
has failed to develop any further evidence on these claims 
since 2005.  The most recent examinations which were conducted 
to address these matters were done in April 2005, and are thus 
five years old.  Likewise the most recent VA treatment records 
are from 2005.  Thus remand is needed to obtain records and 
examinations to ascertain the current severity of his claimed 
disabilities for which he alleges are entitled to an increased 
rating.  The United States Court of Veterans Appeals (Court) 
has held that the fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

Furthermore regarding the right knee disability, if current X-
ray findings are noted to include evidence of arthritis, or if 
the range of motion is decreased, the RO will need to consider 
the applicability of VAOPGPREC 9- 98 (providing for separate 
evaluations for arthritis and instability) and VAOPGCPREC 9-
2004 (providing for separate compensable evaluations for 
limitation of flexion and extension under Diagnostic Codes 5260 
and 5261).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any additional 
service treatment records from his period(s) 
of service dating back to February 1982, and 
prior to 1995, through official channels, 
such as the National Personnel Records 
Center (NPRC) and the service department.  
The AOJ should perform any and all follow up 
suggested by NPRC or the service department, 
includes requesting records through the PIES 
system, or other means as suggested by the 
NPRC.  If the records are not available 
through the NPRC/PIES system or other means 
suggested by NPRC, this should also include 
contacting the U.S. Army Personnel 
Administration Center in St. Louis, MO.

Failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

2.  If the service treatment records for the 
Veteran's service from 1982 to 1995 are 
unavailable, the AOJ should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information the Veteran may provide.  The 
AOJ should consider special follow-up by its 
military records specialist and/or referral 
of the case for a formal finding on the 
unavailability of the service treatment or 
service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
III, chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
Veteran augment the information that he has 
already provided.  Furthermore, in light of 
the fact that the currently available 
service treatment records had been found in 
another Veteran's claims folder, the AOJ 
should reexplore the possibility that these 
earlier records may yet be associated with 
another Veteran's folder and if so, should 
take steps to have them associated with the 
correct folder.  

3.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable to 
diagnosis and treatment for his claimed skin 
rash disorder as well as any records since 
2005 showing treatment for his service 
connected right knee disorder, scar of the 
left clavicle and headache disorder.  The 
Veteran should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting 
these records.  

4.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
right knee disability in accordance with the 
latest AMIE worksheet for rating knee 
disorders.  The claims file should be made 
available to the examiner for review of the 
pertinent evidence in conjunction with the 
examination.  Any further indicated special 
studies should be conducted, to include X-
rays.  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, and note (1) whether the Veteran 
does or does not have recurrent subluxation 
or lateral instability of the right knee, 
(2) whether arthritis of the right knee is 
shown by X-ray and if so, the extent of such 
arthritis (3) the active and passive range 
of motion of the right knee in degrees. The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected right knee 
disability.  It is also requested that the 
examiner address the following questions.  
Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity, or atrophy?  If the severity of 
these manifestations cannot be quantified, 
the examiner should so indicate.  
Specifically, the examiner must address the 
severity of painful motion from intermediate 
degrees to severe.  The examiner must note 
at what degree in the range of motion that 
pain is elicited as well as the severity of 
such pain.  With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective complaints 
are supported by objective findings, whether 
any pain is visibly manifested upon 
palpation and movement of the knee, and 
whether there are any other objective 
manifestations that would demonstrate disuse 
or functional impairment of the knee due to 
pain attributable to the service-connected 
disabilities. 

5.  Following completion of #1-3, the 
Veteran should also be scheduled for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity of 
his migraine headaches in accordance with 
the latest AMIE worksheet for rating 
headache disorders.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Taking into account the 
observations made in the examination, along 
with all the medical evidence of record, the 
examiner should respond specifically to each 
of the following questions:(a.) Does the 
Veteran have prostrating attacks that are 
characteristic of migraine? (b.) If the 
Veteran has prostrating attacks that are 
characteristic of migraine, what is the 
frequency of such attacks?  (i.e.  does the 
frequency average to about once per month, 
or once every 2 months over the last several 
months or are they less frequent?) (c)  If 
such attacks are deemed very frequent (more 
than once per month) and completely 
prostrating and prolonged, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.  If the examiner determines 
that it simply is not feasible to respond to 
any of the above questions, then he/she 
should explain why this is not possible.  
The complete rationale for all opinions 
expressed should be discussed, and relevant 
information from the claims file identified.

6.  Following completion of #1-3, the AOJ 
should also schedule the Veteran for a VA 
examination(s),to address the severity of 
the Veteran's service- connected keloid scar 
of the left clavicle.  The claims file 
should be made available to the examiner(s) 
for review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should be 
conducted.  In doing so, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the latest AMIE worksheet 
for rating disorders of the skin.  The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected scar disability 
affecting the left clavicle.  It is 
requested that the examiner comment on the 
nature and severity of the scar from this as 
per the AMIE criteria for rating scars other 
than the head, face and neck.  The examiner 
should indicate the nature of the scarring 
and expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the Veteran's scarring is 
unstable (that is, frequent loss of covering 
of skin over the scar), deep, superficial 
(that is, not associated with underlying 
tissue damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of, 
the affected part, in accordance with the 
latest AMIE worksheet for rating disorders 
of the skin.  

7.  Thereafter, only if additional service 
treatment (or alternate) records are 
obtained which show the presence of a rash 
in service, and post service records are 
obtained that show a current skin rash 
disability, the AOJ should schedule the 
Veteran for examination to determine the 
nature and etiology of the claimed rash 
condition.  The examiner should determine 
whether any claimed skin rash condition is 
as likely as not due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of the 
claimed skin condition or conditions.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current skin rash disability; 
(2) whether any diagnosed disability 
involving skin problems at least as likely 
as not (i.e., at least a 50/50 probability) 
was caused or aggravated by service.  In 
addressing the matter of the likely etiology 
of the condition, the examiner must address 
the service treatment records and post 
service records pertaining to skin rash 
problems.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

8.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-
adjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 
consideration of VAOPGCPREC 9-2004 and 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, 5262 
when adjudicating the knee claim.  An 
appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

